Citation Nr: 0305469	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1971 to July 
1972 and from January 1975 to December 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  That rating decision found that 
the appellant had failed to submit new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for dissociative fugue with generalized anxiety 
disorder.

The appellant and his spouse appeared at a hearing held at 
the RO on October 31, 1997.  A transcript of that hearing has 
been associated with the record on appeal.

This case was before the Board previously in January 1999 
when the Board found that new and material evidence 
sufficient to reopen the appellant's claim had been submitted 
and remanded the case for adjudication of the issue of 
entitlement to service connection for an acquired psychiatric 
disorder.

This case was before the Board again in July 2000 when it was 
remanded for additional development.  The case was returned 
to the Board, and in June 2002 the Board undertook additional 
development on the issue of entitlement to service connection 
for a psychiatric disorder, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims has been obtained.

2.  The evidence shows that the appellant was treated for 
psychiatric symptoms in service in 1977.

3.  The appellant has a current psychiatric diagnosis of 
dissociative disorder, not otherwise specified; that 
disability has been related by a VA medical professional to 
the symptoms that the appellant demonstrated in 1977 in 
service.


CONCLUSION OF LAW

Dissociative disorder, not otherwise specified was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had two periods of service.  The first was with 
the United States Navy, from April 1971 to July 1972, and the 
second was with the United States Army, from January 1975 to 
December 1977.

Records from the appellant's first period of service indicate 
that he was considered to have a personality disorder.  The 
appellant exhibited sullen, morose, and depressed behavior; 
violent outbursts; and behavior thought by shore patrol 
personnel to indicate that the appellant was under the 
influence of drugs or alcohol when he, in fact, was not.  In 
June 1972 the appellant began to tremble and involuntarily 
voided after having been informed of a non-judicial 
punishment.  Shortly after this transpired, the appellant was 
administratively discharged from service as unsuitable.

Records from the appellant's second period of service 
describe the appellant in April 1977 as very sleepy and 
disorganized.  He was diagnosed with a psychogenic 
gastrointestinal reaction following what was described as a 
syncopal attack associated with depression brought on by the 
appellant's separation from his spouse.  Later records show 
that the appellant jumped from a moving vehicle and banged 
his head against a tree, after he had become distraught over 
the well being of his spouse.

The appellant's first post-service psychiatric treatment 
occurred in 1979.  A formal diagnosis was not made, however, 
as the appellant insisted that he be discharged from 
treatment.  The discharge was characterized as "irregular."  
History provided by the appellant's spouse at that time 
indicated that the appellant had exhibited disturbed episodes 
for the previous nine years.  In 1988 the appellant was 
diagnosed with adjustment disorder and chronic depression.  
Records beginning in 1989 show diagnosis of psychogenic 
amnesia.  Thereafter, he was diagnosed with dissociative 
disorder, not otherwise specified.

At a February 2003 VA mental disorders examination, the 
examiner reviewed the appellant's claims folder.  The 
examiner noted that examination of the appellant was rendered 
difficult because the appellant was an extremely limited 
historian although fully cooperative  The examiner diagnosed 
dissociative disorder, not otherwise specified.  The examiner 
added:

There are extensive records on [the 
appellant].  The military records make 
note of a syncopal episode and of 
treatment for family problems.  However, 
there is not enough documentation in 
those records to ascertain the exact 
nature of the psychological problems that 
the [appellant] was undergoing while he 
was in the military.  After his 
discharge, he received differing 
diagnos[es].  Some suggested a 
schizophrenic process but later in the 
1980s, the [appellant] was felt to have a 
dissociative disorder.  More recently, 
review of electronic records suggest[s] a 
diagnosis of dementia. . . . In any 
event, however, it does appear as if the 
[appellant's] current [psychological] 
symptoms are [a] later manifestation of 
what was noted in service.  I believe 
that the symptoms noted in service were 
more likely than not early manifestations 
of his current psychiatric problems.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  
The Board and the RO fulfilled the duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied.  Further, 
because of the favorable nature of this decision, the 
appellant is not prejudiced by appellate review.

VA has complied with the instructions contained in the 
January 1999 and July 2000 Remands from the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Another remand or 
further development of this claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the appellant resulting from this Board decision does not 
affect the merits of his claim or his substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2002).  Having determined that the 
duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value, of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  Service 
connection for psychoses may be presumed if they became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

In this case, the appellant has a current psychiatric 
disorder.  Diagnoses have been multiple and varied, but the 
diagnosis at the February 2003 VA mental disorders 
examination was dissociative disorder, not otherwise 
specified.  Accordingly, the appellant satisfies the initial 
criteria of having a current disability.  The evidence shows 
that, during his first period of service, the appellant was 
treated for symptoms that were attributed to a personality 
disorder.  During his second period of service, in 1977 the 
appellant was treated again for psychiatric symptoms.  The 
appellant was first diagnosed with psychogenic amnesia, or 
dissociative amnesia, a dissociative disorder in 1988.  As 
noted previously, the appellant's current diagnosis is 
dissociative disorder, not otherwise specified.  Medical 
expertise is required to relate a current disability to the 
appellant's in service treatment or post-service symptoms.  
Whether certain symptoms can be said with any degree of 
medical certainty to be early manifestations of a disorder 
first diagnosed years later is a medical question requiring 
medical evidence for its resolution.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Clyburn 
v. West, 12 Vet. App. 296 (1999).  In this case, the VA 
psychologist who examined the appellant in February 2003 
determined that the appellant's current psychological 
symptoms are a later manifestation of what was noted in 
service in 1977.  Specifically, the examiner opined that 
"the symptoms noted in service were more likely than not 
early manifestations of [the appellant's] current psychiatric 
problems.  The examiner reviewed thoroughly the record and 
examined the appellant.  No contrary opinion is of record.  
Accordingly, because the evidence supports the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim must be granted.


ORDER

Entitlement to service connection for dissociative disorder, 
not otherwise specified, is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


